Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on July 24, 2020.  In virtue of this communication, claims 1-10 are currently presented in the instant application.
Drawings
The drawings submitted on have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the different frequency band" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CDR-MAC: A Protocol for Full Exploitatoin of Directional Antennas in Ad Hoc Wireless Networks (herein “Thanasis”).

Consider claim 1, Thanasis teaches a wireless communication device that communicates wirelessly with another wireless communication device, the wireless communication device comprising: 
a determination controller configured to determine whether or not an unlicensed frequency band is available (see Thanasis section 3.1 note station must listen to the 802.11 medium to find if it is idle); 
a signal generator configured to generate a first signal (see Thanasis section 4.1 note the RTS); and 
a transmitter configured to, when the unlicensed frequency band is available, transmit the first signal at different phases in a time domain using the unlicensed frequency band before starting to transmit a data signal (see Thanasis section 4.1 note the transmitter consecutively transmitting the RTS around the entire area starting with with beam 1, then beam 2,…then beam M-1, and ending at beam M before transmitting the DATA packet). 

Consider claim 2, Thanasis teaches wherein the transmitter configured to, after confirming that the unlicensed frequency band is available and before starting to transmit the data signal, use the unlicensed frequency band to transmit a control signal and transmit a plurality of pilot signals having different phases in the time domain a plurality of times in succession (see Thanasis section 4.1 note the transmitter consecutively transmitting the RTS around the entire area starting with with beam 1, then beam 2,…then beam M-1, and ending at beam M before transmitting the DATA packet). 

Consider claim 3, Thanasis teaches wherein the signal generator configured to generate the plurality of phase-adjusted pilot signals using a parameter relating to code strings of the pilot signals, the parameter being associated with identification information for differentiating beams formed when the plurality of pilot signals are (see Thanasis Fig. 2, section 4.1 note beam 1, beam 2 identifying the beam). 

Consider claim 5, Thanasis teaches wherein the transmitter configured to, when the unlicensed frequency band is available, transmit a plurality of pilot signals having different phases in the time domain a plurality of times in succession and transmits a control signal using the unlicensed frequency band before starting to transmit the data signal (see Thanasis section 4.1 note the transmitter consecutively transmitting the RTS around the entire area starting with with beam 1, then beam 2,…then beam M-1, and ending at beam M before transmitting the DATA packet). 

Consider claim 6, Thanasis teaches wherein the signal generator configured to generate the plurality of pilot signals so as to have identical code strings (see Thanasis section 4.1 note the plurality of RTS, “so as to” isn’t given patentable weight herein as the examiner does not clearly state that the plurality of pilot signals have identical code strings or not). 

Consider claim 7, Thanasis teaches wherein the signal generator configured to generate the plurality of pilot signals so as to have identical code strings (see Thanasis section 4.1 note the plurality of RTS, “so as to” isn’t given patentable weight herein as the examiner does not clearly state that the plurality of pilot signals have identical code strings or not). 

Consider claim 9, Thanasis teaches wherein the signal generator configured to generate the plurality of pilot signals so as to have identical code strings (see Thanasis section 4.1 note the plurality of RTS, “so as to” isn’t given patentable weight herein as the examiner does not clearly state that the plurality of pilot signals have identical code strings or not).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thanasis, and further in view of Pub No.: US 2018/0035463 A1 (herein “Mallik”).

Consider claim 4, Thanasis teaches wherein, when the unlicensed frequency band is available, the transmitter configured to transmit a plurality of pilot signals having different phases in the time domain a plurality of times in succession using the unlicensed frequency band before starting to transmit the data signal (see Thanasis section 4.1 note the transmitter consecutively transmitting the RTS around the entire area starting with with beam 1, then beam 2,…then beam M-1, and ending at beam M before transmitting the DATA packet).
Thanasis fails to teach the transmitter configured to transmit a control signal using a licensed frequency band before starting to transmit the data signal.  Mallik teaches providing a RTS/CTS transmitted on the license spectrum while communicating on the unlicensed spectrum (see Mallik [0043], [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thanasis to include the recited teaching of Mallik.  Such a modification would improve Thanasis by providing license assisted request to send and clear to send transmissions and avoid issued due to hidden nodes (see Mallik [0002], [0054]). 

	

Consider claim 8, Thanasis as modified by Mallik teach wherein the signal generator configured to generate the plurality of pilot signals so as to have identical code strings (see Thanasis section 4.1 note the plurality of RTS, “so as to” isn’t given patentable weight herein as the examiner does not clearly state that the plurality of pilot signals have identical code strings or not).

Consider claim 10, Thanasis as modified by Mallik teach wherein the different frequency band to the unlicensed frequency band is a licensed frequency band (see Mallik [00035] note licensed spectrum). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647